THE CALVERT FUND ADMINISTRATIVE SERVICES AGREEMENT REVISED AND RESTATED SCHEDULE A Listed below are the series of The Calvert Fund that are entitled to receive administrative services from Calvert Administrative Services Company* ("CASC") under the Administrative Services Agreement dated March 1, 1999, and which will pay annual fees to CASC pursuant to the Agreement. Calvert Income Fund Classes A 0.30% of the first $3 billion; B, C, R and Y 0.25% above $3 billion up to $5 billion; and 0.225% on all assets in excess of $5 billion* *For purposes of this calculation, assets include the Fund’s total net assets, including assets invested in Class I Class I 0.10% Calvert Short Duration Income Fund Classes A, B, C, and Y 0.30% of first $1.5 billion; 0.275% on all assets above $1.5 billion* *For purposes of this calculation, assets include the Fund’s total net assets, including assets invested in Class I Class I 0.10% Calvert Long-Term Income Fund Class A 0.275% Class B 0.275% Class C 0.275% Class I 0.10% *Effective 4/30/2011, Calvert Administrative Services Company will be renamed Calvert Investment Administrative Services, Inc. Calvert Ultra-Short Income Fund Class A 0.25% Class B 0.25% Class C 0.25% Class I 0.10% Class Y 0.25% Calvert Government Fund Class A 0.15% Class C 0.15% Class I 0.10% Class Y 0.15% Calvert High Yield Bond Fund Class A 0.10% Class I 0.10% Calvert Short-Term Government Fund Class A 0.10% Class I 0.10% For its services under this Administrative Services Agreement, CASC is entitled to receive the fee indicated above based on average net assets. The liability to pay for services under the Agreement arises at the time a class commences operations, absent waivers. THE CALVERT FUND BY: /s/William M. Tartikoff William M. Tartikoff Vice President and Secretary Calvert Administrative services Company BY: /s/Ronald M. Wolfsheimer Ronald M. Wolfsheimer Chief
